750 N.W.2d 225 (2008)
In re HOWARD J. STODDARD TRUST
Virginia Peery and Charles C. Stoddard, Petitioners-Appellees, and
US Trust, Trustee, Appellee,
v.
Stanford C. Stoddard, Trustee, Respondent-Appellant.
Docket No. 135894. COA No. 270508.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the December 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.